Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on July 5, 2022 was received and has been entered.  Claims 1, 7, 9, and 25-26 were amended. Claims 21-26 were previously added. Claims 3, 5, 8,10, 12-13, and 17-19 have been cancelled. Claims 1, 2, 4, 6-7, 9, 11, 14-15, and 21-26 are in the application. Claims 16 and 20 have been withdrawn.                      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter based on the limitation “controller is configured to provide direct proportional control of deposition of the coating onto the substrate using the second pump” in claims 1 and 9 is being maintained.
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter based on the limitation “deposit the coating onto the substrate at a substantially even thickness along the entire patch via an outlet of the coating applicator without a valve to control deposition” in claims 1 and 9 is withdrawn based on the amendment to the claims.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter based on the limitation “having an output port directly connected to an applicator die of the coating applicator” in claims 1 and 9.
Claim Interpretation
Claims 1 and 9 recite the term “substantially even thickness”. Examiner is considering this term to be definite based on a person of ordinary skill in the art would reasonably understand this limitation based on the description provided in paragraphs 4, 24, 31 and Figs. 3-4.
Claims 1 and 9 recite the limitation “output port directly connected to an applicator die”. Examiner is interpreting this phrase “ connected without a valve or intermediate flow control device therebetween” based on paragraphs 26, 34 and Fig. 1.
Claim Rejections - 35 USC § 112 
Claims 1, 2, 4, 6-7, 9, 11, 14-15, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 recite the following limitation “deposit the coating onto the substrate at a substantially even thickness along the entire patch via an outlet of the coating applicator without a valve to control deposition” in claims 1 and 9. Examiner is considering the limitation “without a valve” to be negative limitation. This limitation lacks explicit support in the specification. Claims 2, 4, 6-7, 11, 14-15, and 21-26 are rejected for their dependence on an indefinite claim.  
Any negative limitation or exclusionary proviso must have basis in the original disclosure. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
A suggested revision to positively claim the structure shown in Fig. 1 is as follows : wherein the second pump having a feed port to allow continuous recirculation through distribution lines when the second pump is stopped, said second pump having an output port that connects directly to an applicator die of the coating applicator. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-7, 9, 11, 14-15, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-response” in claims 1 and 9 is a relative term which renders the claim indefinite. The term “high-response” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2, 4, 6-7, 11, 14-15, and 21-26 are rejected for their dependence on an indefinite claim.  
Claim Rejections - 35 USC § 103
Claims 1, 4, 7, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) in view of US Pat. Num. 6,540,833 B1 to Gibson et al (hereinafter Gibson) and further in view of US Pat. Pub. No. 20150298162 A1 to Ikagawa et al (hereinafter Ikagawa) .
Regarding claim 1, Liu teaches a coating system comprising: a reservoir (15) containing a coating; a first pump (10) in fluid communication with the reservoir (15) and configured to pump coating from the reservoir through one or more distribution lines (line between 10 and 12 and line between 10 and 15); 
a coating distribution device (12) in fluid communication with and disposed downstream of the first pump (10) to receive the coating via the distribution lines (line between 10 and 12 and line between 10 and 15) and to return (via line between 10’ and 15 and 12 and 10’) at least a portion of the coatinq back to the reservoir (15), 
the coating distribution device including a second pump (10’) to selectively apply the coating to a substrate in the form of a patch (A), the second pump (10’) configured to control flow of the coating through the coating distribution device at first flow rates to deposit the coating onto the substrate via an outlet, the second pump further configured (at t2) to stop the flow of the coating through the coating distribution device to stop deposition of the coating on the substrate.  (See Liu Figs. 3 and 6, paragraph 42)
Liu does not explicitly teach the coating distribution device including a motor and a second pump coupled to and driven by the motor, the second pump positioned upstream of a coating applicator and fluidly coupled to the first pump to selectively apply the coating to a substrate in the form of a patch.
	Gibson is directed to a coater using a pump and motor.
	Gibson teaches the coating distribution device including a motor (motor connected to 1002) and a second pump (921) coupled to and driven by the motor, the second pump positioned upstream of a coating applicator (800) and fluidly coupled to the first pump (912)  to selectively apply the coating to a substrate in the form of a patch (See Gibson, Figs. 9-10 and col. 18, lines 10-30 and col. 12, lines 35-40.) Examiner is considering coating distribution device ... fluidly coupled to the first pump to selectively apply the coating to a substrate in the form of a patch to be equivalent to an “… arrangement which can permit fluid flow to the dispensing head to start and stop more rapidly and completely, and permit more precise fluid flow control during the coating process”.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the coating distribution device including a motor and a second pump coupled to and driven by the motor, the second pump positioned upstream of a coating applicator and fluidly coupled to the first pump to selectively apply the coating to a substrate in the form of a patch, because Gibson teaches this configuration would allow improved control of the coating. (See Gibson, Figs. 9-10 and col. 18, lines 10-30 and col. 12, lines 35-40.)
Regarding claim 1, the Applicant claims a specific material or article worked upon including to selectively apply the coating to a substrate in the form of a patch. The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in Liu in view of Gibson would be capable of selectively applying the coating to a substrate in the form of a patch. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 1, Liu does not explicitly teach the second pump configured to control the flow of the coating through the coating distribution device at different first flow rates to deposit the coating onto the substrate at a substantially even thickness along the entire patch via an outlet of the coating applicator, the second pump further configured to stop the flow of the coating through the coating distribution device to stop deposition of the coating on the substrate.  
Gibson teaches the second pump is controlled by the controller for a third period of time at a negative flow rate to stop deposition of the coating onto the substrate. (See Gibson, col. 18, lines 60-68 and Figs. 9-10 and col. 18, lines 10-30 and col. 12, lines 35-40.)
	Gibson teaches the second pump (921) configured to control the flow of the coating through the coating distribution device at different first flow rates (desired flow rate changes) to deposit the coating onto the substrate (substrate)  via an outlet (800), the second pump (921) further configured to stop the flow of the coating through the coating distribution device to stop deposition of the coating on the substrate (stop) . (See Gibson, col. 18, lines 4-12, and lines 60-68.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach the second pump configured to control the flow of the coating through the coating distribution device at different first flow rates to deposit the coating onto the substrate at a substantially even thickness along the entire patch via an outlet of the coating applicator, the second pump further configured to stop the flow of the coating through the coating distribution device to stop deposition of the coating on the substrate, because Gibson teaches this configuration would allow the dispensing to be stopped more instantaneously than otherwise possible so that the fluid may be deposited at the desired rate on the substrate. (See Gibson, col. 18, lines 4-9, and lines 60-68 and col. 18, lines 10-30 and col. 12, lines 35-40.)
Regarding claim 1, the Applicant claims a specific material or article worked upon including “coating onto the substrate at a substantially even thickness along the entire patch” . The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in Liu in view of Gibson would be capable of “coating onto the substrate at a substantially even thickness along the entire patch”. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 1, Liu does not explicitly teach the first signal from the controller is configured to provide direct proportional control of deposition of the coating onto the substrate using the second pump and wherein the second pump provides flow direction control of the coating onto the substrate based on the first signal and the one or more second signals. 
	Gibson teaches the dispenser dispenses coating material at a controlled rate under computer control. (See Gibson, col. 11, lines 35-41. Fig. 9  ) 
	Gibson teaches a pump-on-head assembly 921 which is controlled by control system (601) to control the pumping rate in a very precise manner to effect desired flow rate changes. (See Gibson, Figs. 9-10 and col. 18, lines 46-56 and col. 17, lines 54-60.) 
Examiner is considering “under computer control at a controlled rate” and a pump-on-head assembly 921 which is controlled by control system (601) to control the pumping rate in a very precise manner to effect desired flow rate changes to be equivalent to “first signal from the controller is configured to provide direct proportional control of deposition of the coating onto the substrate using the second pump and wherein the second pump provides flow direction control of the coating onto the substrate based on the first signal and the one or more second signals”.
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have the controller is programmed to have the first signal from the controller is configured to provide direct proportional control of deposition of the coating onto the substrate using the second pump and wherein the second pump provides flow direction control of the coating onto the substrate based on the first signal and the one or more second signals,  with a reasonable expectation of success because signal are a known way to transmit commands from a control unit to other elements of the system. (See Gibson, Figs. 9-10 and col. 18, lines 46-56 and col. 17, lines 54-60.)
Regarding claim 1, Liu does not explicitly teach the controller is programmed to generate one or more second signals configured to reverse the second pump such that the second pump has a negative flow rate to control the flow of the coating in a second direction opposite the first direction to stop deposition of the coating on the substrate and withdraw the coating from the outlet of the coating applicator back into the coating applicator in response to the second signal.
	Gibson teaches the dispenser dispenses coating material at a controlled rate under computer control. (See Gibson, col. 11, lines 35-41. Fig. 9  ) 
	Gibson teaches the second pump is configured to control the flow of the coating in the second direction to at least partially withdraw the coating from the outlet. (See Gibson, col. 18, lines 60-68.)
Gibson teaches a controller (601) in communication with the motor (portion of 921), wherein the pump (921) is configured to reverse flow of the coating to stop deposition of coating onto the substrate. (See Gibson, col. 18, lines 15-20, 60-68 and Figs. 9-10.) Examiner is considering a controller in communication with a pump to be equivalent to a controller in communication with a motor of the pump.
	Gibson teaches a controller (601) in communication with the motor (portion of 921), wherein the pump (921) is configured to reverse flow of the coating to stop deposition of coating onto the substrate and control the pumping rate in a very precise manner. (See Gibson, col. 18, lines 54-56 and Figs. 9-10.)  
Gibson teaches the second pump is controlled by the controller for a third period of time at a negative flow rate to stop deposition of the coating onto the substrate. (See Gibson, col. 18, lines 60-68 and Figs. 9-10 and col. 18, lines 10-30 and col. 12, lines 35-40.) Examiner is considering “under computer control at a controlled rate”  along with the structure of Gibson described above to be equivalent to “the controller is programmed to generate one or more second signals configured to reverse the second pump such that the second pump has a negative flow rate to control the flow of the coating in a second direction opposite the first direction to stop deposition of the coating on the substrate and withdraw the coating from the outlet of the coating applicator back into the coating applicator in response to the second signal”.
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have the the controller is programmed to generate one or more second signals configured to reverse the second pump such that the second pump has a negative flow rate to control the flow of the coating in a second direction opposite the first direction to stop deposition of the coating on the substrate and withdraw the coating from the outlet of the coating applicator back into the coating applicator in response to the second signal,  with a reasonable expectation of success because signal are a known way to transmit commands from a control unit to other elements of the system and Gibson teaches this configuration would allow the dispensing to be stopped more instantaneously than otherwise possible. (See Gibson, col. 18, lines 60-68 and Figs. 9-10 and col. 18, lines 10-30 and col. 12, lines 35-40.)
Regarding claim 1, Liu does not explicitly teach the second pump having an output port directly connected to an applicator die of the coating applicator.  
Ikagawa teaches is directed to deposition with a slit nozzle (3) on a moving substrate (W) using a pneumatic transportation device (20) for transporting the liquid pneumatically.  (See Ikagawa, Abstract and paragraphs 13, 16, and 44.)
Ikagawa teaches the second pump having an output port directly connected to an applicator die of the coating applicator.  (See Ikagawa, Abstract and paragraphs 13, 16, and 44.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second pump having an output port directly connected to an applicator die of the coating applicator, because Ikagawa teaches this configuration allows the responsiveness at the end of the coating to be improved. (See Ikagawa, Abstract and paragraph 16.)
Claim 1 recites an intended use clause (i. e. a first pump … configured to pump coating from the reservoir through one or more distribution lines;   a second pump to selectively apply the coating to a substrate in the form of a patch, the second pump configured to control flow of the coating through the coating distribution device at first flow rates to deposit the coating onto the substrate via an outlet, the second pump further configured to stop the flow of the coating through the coating distribution device to stop deposition of the coating on the substrate). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Liu in view of O’Hare and Gibson is capable of the intended use and a result meets this claim limitation.
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have a controller in communication with the motor, wherein the controller is programmed to generate a third signal and the second pump is configured to reverse the flow of the coating in response to the signal with a reasonable expectation of success, because a signal is well known element for a control system to use to provide precise instrument or pumping control. (See Gibson, col. 18, lines 60-68.)
Regarding claim 4, Liu does not explicitly teach wherein the first pump controls the flow of the coating through the one or more distribution lines at a second flow rate that is faster than the first flow rates such that a portion of the coating flowing to the coating distribution device returns to the reservoir.  
Gibson teaches wherein the first pump controls the flow of the coating through the one or more distribution lines at a second flow rate that is faster than the first flow rates such that a portion of the coating flowing to the coating distribution device returns to the reservoir. (See Gibson, col. 18, lines 60-68 and Figs. 9-10.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first pump controls the flow of the coating through the one or more distribution lines at a second flow rate that is faster than the first flow rates such that a portion of the coating flowing to the coating distribution device returns to the reservoir, because Gibson teaches this configuration would allow the dispensing to be stopped more instantaneously than otherwise possible. (See Gibson, col. 18, lines 60-68.)
Regarding claim 7, Liu teaches the coating distribution device further includes an applicator die (12) coupled to the pump (10) and defining the outlet. (See Liu, paragraphs 41 -43.) 
Regarding claim 21, Liu does not explicitly teach wherein the second pump includes one or more feed ports and the second pump is further configured to recirculate the coating from the first pump back to the reservoir through the one or more feed ports in response to stoppage of the flow of the coating through the coating applicator.  
Gibson teaches the second pump includes one or more feed ports (ports connected to 923,928, 926) and the second pump is further configured to recirculate the coating from the first pump back to the reservoir through the one or more feed ports (ports connected to 923,928 926) in response to stoppage of the flow of the coating through the coating applicator. (See Gibson, col. 18, lines 46-56, 60-68 and Figs. 9-10.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second pump includes one or more feed ports and the second pump is further configured to recirculate the coating from the first pump back to the reservoir through the one or more feed ports in response to stoppage of the flow of the coating through the coating applicator, because Gibson teaches this configuration would allow the pumping rate to be controlled in a very precise manner to effect the desired flow rate changes and to correct fluid flow anomalies. (See Gibson, col. 18, lines 46-56 and col. 19, lines 7-9.)
Regarding claim 22, Liu does not explicitly teach the second pump includes one or more feed ports and the portion of the coating flowing to the coating distribution device returns to the reservoir through the one or more feed ports.  
Gibson teaches the second pump includes one or more feed ports (ports connected to 923,928, 926) and the second pump is further configured to recirculate the coating from the first pump back to the reservoir (911) through the one or more feed ports (ports connected to 923,928 926) in response to stoppage of the flow of the coating through the coating applicator. (See Gibson, col. 18, lines 46-56, 60-68 and Figs. 9-10.) 
Gibson teaches the second pump includes one or more feed ports and the portion of the coating flowing to the coating distribution device returns to the reservoir (911) through the one or more feed ports (ports connected to 923,928 926).  (See Gibson, col. 18, lines 46-56, 60-68 and Figs. 9-10.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second pump includes one or more feed ports and the portion of the coating flowing to the coating distribution device returns to the reservoir through the one or more feed ports, because Gibson teaches this configuration allows the pumping rate to be controlled in a very precise manner to effect the desired flow rate changes and to correct fluid flow anomalies. (See Gibson, col. 18, lines 46-56 and col. 19, lines 7-9.)
Regarding claim 24, Liu does not explicitly teach the patch has a desired predetermined size and thickness and the controller is configured to set the first control signal and the one or more second signals such that the size and thickness of the patch conforms to the predetermined size and thickness.   
Gibson teaches the patch has a desired predetermined size and thickness and the controller is configured to set the first control signal and the one or more second signals such that the size and thickness of the patch conforms to the predetermined size and thickness. (See Gibson, col. 8, lines 14-17 and col. 20, lines 2-5 and Figs. 9-10,12.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the patch with a desired predetermined size and thickness and the controller is configured to set the first control signal and the one or more second signals such that the size and thickness of the patch conforms to the predetermined size and thickness, because Gibson teaches this configuration would allow different segment types to be formed on the desired position on the substrate. (See Gibson, Abstract col. 8, lines 14-17 and col. 20, lines 2-5 and Figs. 9-10,12.)
Regarding claim 25, Liu does not explicitly teach the first flow rates are variably increasable and decreasable while the second pump is operated continuously to dynamically control the thickness of the patch from a leading edge of the patch toward a trailing edge of the patch.   
Gibson teaches precise fluid control during coating processes and patch sizes are able to be deposited at the desired location with precise start and stop times and height adjustment. Examiner is considering this to be equivalent to the first flow rates are variably increasable and decreasable while the second pump is operated continuously to dynamically control the thickness of the patch from a leading edge of the patch toward a trailing edge of the patch. (See Gibson, Abstract, col. 12, lines 35-40, col. 17, lines 10-15, col. 18, 30-35 and col. 20, lines 2-5 and Figs. 9-10,12.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first flow rates are variably increasable and decreasable while the second pump is operated continuously to dynamically control the thickness of the patch from a leading edge of the patch toward a trailing edge of the patch, because Gibson teaches this configuration would allow different segment types to be formed on the desired position on the substrate. (See Gibson, col. 12, lines 35-40, col. 17, lines 10-15, col. 18, 30-35 and col. 20, lines 2-5 and Figs. 9-10,12.)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) and US Pat. Num. 6,540,833 B1 to Gibson et al (hereinafter Gibson) and US Pat. Pub. No. 20150298162 A1 to Ikagawa et al (hereinafter Ikagawa) as applied to claim 1 and further in view of US Pat. Pub. No. 20140234553 A1 to O’Hare et al ( hereinafter O’Hare) and US Pat. Pub. No. 6,139,639 to Kitamura et al (hereinafter Kitamura). 
Regarding claim 2, Liu does not explicitly teach the motor includes one of a servo motor or a stepper motor. 
	O’ Hare teaches the motor includes one of a servo motor or a stepper motor. (See O’ Hare, paragraph 33.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the motor includes one of a servo motor or a stepper motor, because O’ Hare teaches this configuration would allow for control of the fluid flow during the dispensing. (See O’ Hare, paragraph 33.)
Regarding claim 2, Liu does not explicitly teach the second pump includes a reversible positive displacement gear pump.  
Kitamura is directed to forming a coating of uniform thickness on a substrate. 
	Kitamura teaches the pump includes a reversible positive displacement gear pump. (See Kitamura, col. 11, lines 1-10, col. 15, lines 25-30.) Examiner is considering a positive displacement gear pump which is capable of withdrawing the coating liquid to be equivalent to a reversible positive displacement gear pump.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention where the second pump includes a reversible positive displacement gear pump, because Kitamura teaches this configuration would allow for enhancement of the final coating and provide a rectangular shaped coating at any desired position of the substrate. (See Kitamura, col. 2, lines 30-35.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) in view of US Pat. Num. 6,540,833 B1 to Gibson et al (hereinafter Gibson) and US Pat. Pub. No. 20150298162 A1 to Ikagawa et al (hereinafter Ikagawa) as applied to claim 1 and further in view of US Pat. Pub. No. 20140008832 A1 to Yang et al (hereinafter Yang).
Regarding claim 6, Liu does not explicitly teach the coating is at least one of a slurry solution for a lithium-ion battery cathode, a slurry solution for a lithium-ion battery anode, or a liquid pharmaceutical.  
Yang teaches a coating apparatus including multiple pumps for forming a coating on a substrate. (See Yang, paragraph 81.) 
Yang teaches the coating is at least one of a slurry solution for a liquid pharmaceutical. (See Yang, paragraph 124 and Abstract.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the coating is at least one of a slurry solution for a liquid pharmaceutical, because Yang teaches this configuration would allows the dispensing of the composition of desired properties to be applied as a film on the substrate. (See Yang, paragraph 81.)  
Claims 9, 11, 14, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) in view of US Pat. Pub. No. 20140234553 A1 to O’Hare et al (hereinafter O’Hare) and US Pat. Pub. No. 20130020028 A1 to Takumi Nakano and US Pat. Num. 6,540,833 B1 to Gibson et al (hereinafter Gibson) and US Pat. Pub. No. 20150298162 A1 to Ikagawa et al (hereinafter Ikagawa).
Regarding claim 9, Liu teaches a web coating system comprising: a reservoir (15) containing a coating; a first pump (10) in fluid communication with the reservoir (15) to pump the coating from the reservoir (15); and a coating distribution device (12) disposed downstream of the first pump (10) and including an inlet (portion between 10 and 12) in fluid communication with the first pump (10) to receive the coating from the reservoir (15) to the coating device further configured to return (portion extending from 12 to 10’ to 15) at least a portion of the coating back to the reservoir (15), the coating distribution device including a second pump (10’) configured to deposit at least a portion of the coating from the first pump onto the substrate via an outlet (portion at bottom of 12) ; and a controller (11). (See Liu, Fig. 6 and paragraphs 41-43 and Abstract.)
Liu does not explicitly teach the coating distribution device including a motor and configured to deposit at least a portion of the coating from the first pump onto the substrate via an outlet.
	O’Hare teaches the coating distribution device including a motor and a second pump (10’) coupled to and driven by the motor to selectively apply the coating to a substrate. (See O’Hare, paragraph 33.) 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the coating distribution device including a motor and configured to deposit at least a portion of the coating from the first pump onto the substrate via an outlet, because O’Hare teaches this configuration would allow improved control of the coating. (See O’Hare, paragraph 33.)
	Liu does not explicitly teach a transport roll supporting a substrate movable in a first direction at a first speed; a controller in operative communication with the transport roll and the motor, the controller programmed to determine a speed of the transport roll and to generate a control signal to control the second pump, the control signal based on a predetermined size and thickness of the coating area to be applied to the substrate, wherein the second pump is controlled by the controller to generate the predetermined size and thickness of the coating area on the substrate.
	Nakano is directed to discharging adhesive based on a discharge signal.
Nakano teaches a transport roll supporting a substrate movable in a first direction at a first speed;  a controller (80) in operative communication with the transport roll (20) and the motor (motor 78M), the controller programmed to determine a speed of the transport roll and to generate a control signal to control the second pump (78), the control signal based on a predetermined size and thickness of the coating area to be applied to the substrate, wherein the second pump is controlled by the controller to generate the predetermined size and thickness of the coating area on the substrate. (See Nakano, paragraphs 6, 152, 158, 163, 165, and 176.) Examiner is considering the second control signal based on a predetermined size and thickness of the coating area to be applied to the substrate to be equivalent to a discharge signal. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a transport roll supporting a substrate movable in a first direction at a first speed; a controller in operative communication with the transport roll and the motor, the controller programmed to determine a speed of the transport roll and to generate a control signal to control the second pump, the control signal based on a predetermined size and thickness of the coating area to be applied to the substrate, wherein the second pump is controlled by the controller to generate the predetermined size and thickness of the coating area on the substrate, because Nakano teaches this configuration would allow the adhesive to be discharged on each target application region. (See Nakano, paragraph 150.)
Further regarding claim 9, Liu does not explicitly teach the second pump is controlled by the controller for a first period of time at a first positive flow rate to initiate deposition of the coating onto the substrate, and wherein the second pump is controlled by the controller for a second period of time at a second positive flow rate that is slower than the first positive flow rate. 
	Nakano teaches the second pump is controlled by the controller for a first period of time at a first positive flow rate to initiate deposition of the coating onto the substrate, and wherein the second pump is controlled by the controller for a second period of time at a second positive flow rate (decreased flow rate) that is slower than the first positive flow rate. (See Nakano, paragraph 152.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the coating distribution device including a motor and configured to deposit at least a portion of the coating from the first pump onto the substrate via an outlet, because Nakano teaches this configuration would allow the adhesive to be discharged on each target application region by increasing the speed of supply of adhesive of the conveyance speed of the substrate. (See Nakano, paragraphs 150, 152.)
Further regarding claim 9, Liu does not explicitly teach the second pump is controlled by the controller for a third period of time at a zero or a negative flow rate to stop deposition of the coating onto the substrate and to withdraw the coating from the outlet of the coating applicator back into the coating applicator. 
	Gibson teaches the second pump is controlled by the controller for a third period of time at a negative flow rate to stop deposition of the coating onto the substrate and to withdraw the coating from the outlet of the coating applicator back into the coating applicator. (See Gibson, col. 18, lines 60-68.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second pump is controlled by the controller for a third period of time at a negative flow rate to stop deposition of the coating onto the substrate and to withdraw the coating from the outlet of the coating applicator back into the coating applicator, because Gibson teaches this configuration would allow the dispensing to be stopped more instantaneously than otherwise possible. (See Gibson, col. 18, lines 60-68.)
Claim 9 recites an intended use clause (i. e. the second pump is controlled by the controller at different flow rates to generate the predetermined size and thickness of the coating area on the substrate, wherein the second pump is controlled by the controller for a first period of time at a first positive flow rate to initiate deposition of the coating onto the substrate, and wherein the second pump is controlled by the controller for a second period of time at a second positive flow rate that is slower than the first positive flow rate, and wherein the second pump is controlled by the controller for a third period of time at a negative flow rate to stop deposition of the coating onto the substrate ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Liu in view of O’Hare and Nakano and Gibson is capable of the intended use and a result meets this claim limitation.
Liu does not explicitly teach the coating distribution device including the second pump positioned upstream of a coating applicator and fluidly coupled to the first pump and configured to control flow of the coating through the coating distribution device at different flow rates.
	Gibson teaches the coating distribution device including a motor (motor connected to 1002) and a second pump (921) coupled to and driven by the motor, the second pump positioned upstream of a coating applicator (800) and fluidly coupled to the first pump (912)  and configured to control flow of the coating through the coating distribution device at different flow rates (See Gibson, Figs. 9-10 and col. 18, lines 10-30 and col. 12, lines 35-40.) 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the coating distribution device including a motor and a second pump coupled to and driven by the motor, the second pump positioned upstream of a coating applicator and configured to control flow of the coating through the coating distribution device at different flow rates, because Gibson teaches this configuration would allow improved control of the coating. (See Gibson, Figs. 9-10 and col. 18, lines 10-30 and col. 12, lines 35-40.)
Further regarding claim 9, Liu does not explicitly teach the control signal from the controller is configured to provide direct proportional control of deposition of the coating onto the substrate using the second pump, and wherein the second pump provides flow direction control of the coating based on the control signal. 
	Gibson teaches the control signal from the controller is configured to provide direct proportional control of deposition of the coating onto the substrate using the second pump, and wherein the second pump provides flow direction control of the coating based on the control signal. (See Gibson, col. 18, lines 60-68.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the control signal from the controller configured to provide direct proportional control of deposition of the coating onto the substrate using the second pump, and wherein the second pump provides flow direction control of the coating based on the control signal, because Gibson teaches this configuration would allow the dispensing to be stopped more instantaneously than otherwise possible. (See Gibson, col. 18, lines 60-68.)
Regarding claim 9, Liu does not explicitly teach the second pump having an output port directly connected to an applicator die of the coating applicator and the second pump defining a positive displacement pump.  
Ikagawa teaches is directed to deposition with a slit nozzle (3) on a moving substrate (W) using a pneumatic transportation device (20) for transporting the liquid pneumatically and the second pump defining a positive displacement pump.  (See Ikagawa, Abstract and paragraphs 13, 16, and 44.)
Ikagawa teaches the second pump having an output port directly connected to an applicator die of the coating applicator.  (See Ikagawa, Abstract and paragraphs 13, 16, and 44.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second pump having an output port directly connected to an applicator die of the coating applicator and the second pump defining a positive displacement pump, because Ikagawa teaches this configuration allows the responsiveness at the end of the coating to be improved. (See Ikagawa, Abstract and paragraph 16.)
Regarding claim 11, Liu does not explicitly teach the second period of time is longer than the first period of time. 
 Nakano teaches the period to time can be varied. (See Nakano, paragraphs 152 and 222.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second period of time longer than the first period of time, because Gibson teaches this configuration would allow the dispensing to be stopped more instantaneously than otherwise possible. (See Nakano, paragraphs 152 and 222.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the second period of time longer than the first period of time, through routine experimentation, with a reasonable expectation of success, to the select the proper time l for the coating material, as a result-effective variable, in order to provide the optimal coating on the substrate being conveyed. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Nakano, paragraphs 152 and 222.)
Claim 11 recites an intended use clause (i. e. have the second period of time longer than the first period of time ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Liu in view of O’Hare and Nakano and Gibson is capable of the intended use and a result meets this claim limitation.
Regarding claim 14, Liu does not explicitly teach the motor includes one of a servo motor or a stepper motor. 
	O’ Hare teaches the motor includes one of a servo motor or a stepper motor. (See O’ Hare, paragraph 33.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the motor includes one of a servo motor or a stepper motor, because O’ Hare teaches this configuration would allow for control of the fluid flow during the dispensing. (See O’ Hare, paragraph 33.)
Regarding claim 23, Liu does not explicitly teach wherein the second pump includes one or more feed ports and the second pump is further configured to recirculate the coating from the first pump back to the reservoir through the one or more feed ports in response to stoppage of the flow of the coating through the coating applicator.  
Gibson teaches the second pump includes one or more feed ports (ports connected to 923,928, 926) and the second pump is further configured to recirculate the coating from the first pump back to the reservoir through the one or more feed ports (ports connected to 923,928 926) in response to stoppage of the flow of the coating through the coating applicator. (See Gibson, col. 18, lines 46-56, 60-68 and Figs. 9-10.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second pump includes one or more feed ports and the second pump is further configured to recirculate the coating from the first pump back to the reservoir through the one or more feed ports in response to stoppage of the flow of the coating through the coating applicator, because Gibson teaches this configuration would allow the pumping rate to be controlled in a very precise manner to effect the desired flow rate changes and to correct fluid flow anomalies. (See Gibson, col. 18, lines 46-56 and col. 19, lines 7-9.)
Regarding claim 26, Liu does not explicitly teach the second positive flow rate is variably increasable and decreasable while the second pump is operated continuously to dynamically control the thickness of the patch from a leading edge of the patch toward a trailing edge of the patch.   
Gibson teaches precise fluid control during coating processes and patch sizes are able to be deposited at the desired location with precise start and stop times and height adjustment and permit more precise fluid flow control during the coating process. Examiner is considering this to be equivalent to the first flow rates are variably increasable and decreasable while the second pump is operated continuously to dynamically control the thickness of the patch from a leading edge of the patch toward a trailing edge of the patch. (See Gibson, Abstract, col. 12, lines 34-40, col. 17, lines 10-15, col. 18, 30-35 and col. 20, lines 2-5 and Figs. 9-10,12.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second positive flow rate is variably increasable and decreasable while the second pump is operated continuously to dynamically control the thickness of the patch from a leading edge of the patch toward a trailing edge of the patch, because Gibson teaches this configuration would allow different segment types and shapes to be formed on the desired position on the substrate. (See Gibson, col. 12, lines 34-40, col. 17, lines 10-15, col. 18, 30-35 and col. 20, lines 2-5 and Figs. 9-10,12.)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) in view of US Pat. Pub. No. 20140234553 A1 to O’Hare et al ( hereinafter O’Hare) and US Pat. Pub. No. 20130020028 A1 to Takumi Nakano and US Pat. Num. 6,540,833 B1 to Gibson et al (hereinafter Gibson) and US Pat. Pub. No. 20150298162 A1 to Ikagawa et al (hereinafter Ikagawa) as applied to claim 9 and further in view of US Pat. Pub. No. 6,139,639 to Kitamura et al (hereinafter Kitamura). 
Regarding claim 15, Liu does not explicitly teach the pump includes a reversible positive displacement gear pump.  
Kitamura is directed to forming a coating of uniform thickness on a substrate. 
	Kitamura teaches the pump includes a reversible positive displacement gear pump. (See Kitamura, col. 11, lines 1-10, col. 15, lines 25-30.) Examiner is considering a positive displacement gear pump which is capable of withdrawing the coating liquid to be equivalent to a reversible positive displacement gear pump.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention where the pump includes a reversible positive displacement gear pump, because Kitamura teaches this configuration would allow for enhancement of the final coating and provide a rectangular shaped coating at any desired position of the substrate. (See Kitamura, col. 2, lines 30-35.) 
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6-7, 9, 11, 14-15, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
US Pat. Pub. No. 20150298162 A1 to Ikagawa et al (hereinafter Ikagawa) is being used to address the new limitation “having an output port directly connected to an applicator die of the coating applicator” added to independent claims 1 and 9. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717